Citation Nr: 0939705	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include depression and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety, depression, and 
PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied the Veteran's request 
to reopen the previously denied claims for lack of new and 
material evidence.  These issues are now before the Board for 
adjudication.

A transcript of the March 2009 Board hearing before the 
undersigned Board member has been associated with the claims 
file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include anxiety, depression, 
and PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
to include depression and PTSD, was denied by the RO in a 
January 2004 rating decision.  

2.  The additional evidence received since the January 2004 
decision is new and material and raises a reasonable 
possibility of substantiating the claim for service 
connection for acquired psychiatric disorder to include 
depression, and PTSD.  

3.  Service connection for hepatitis C was denied by the RO 
in a January 2004 rating decision.  

4.  The additional evidence received since the January 2004 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for hepatitis C.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied service 
connection for acquired psychiatric disorder, to include 
depression and PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for acquired psychiatric disorder 
to include depression and PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The January 2004 rating decision which denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2009).

4.  New and material evidence has not been received to reopen 
the claim of service connection for hepatitis C.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, a letter 
was sent in May 2005 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for 
the prior denial of his claims and of evidence that was 
needed to reopen his claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In this case, the Veteran's service and VA treatment records 
have been obtained and associated with the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not afforded a VA examination in connection with his 
claims.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination, in connection with the 
Veteran's hepatitis C claim is not warranted.  In this 
regard, the Board is denying the request to reopen the 
hepatitis C claim.  VA's statutory duty to assist a claimant 
in the development of a previous finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim 
such as in a case where the claimant lacks legal eligibility 
for the benefit sought.  38 C.F.R. § 3.159(c)(4), (d).  

In light of the favorable decision to reopen the Veteran's 
claim regarding an acquired psychiatric disorder to include 
depression and PTSD, herein, the Board finds that any 
deficiency in complying with VCAA concerning a reopened claim 
is harmless error and that no useful purpose would be served 
by remanding the appeal to the RO in this regard.  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's hepatitis C claim, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claims and 
of the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

However, before reaching the merits of the Veteran's claims, 
the Board must first rule on the matter of reopening of the 
Veteran's claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, supra; Barnett 
v. Brown, supra.  

As noted above, service connection for an acquired 
psychiatric disorder to include depression and PTSD, and 
hepatitis C was denied by the RO in January 2004.  There was 
no appeal of this decision, and it became final.  Therefore, 
the laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the January 2004 RO 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claims for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the January 2004 rating decision, the evidence 
of record included the Veteran's form DD-214, service 
treatment records and 2003 VA treatment records.

Service records indicate the Veteran was an infantryman with 
combat exposure while serving in Vietnam and received the 
Combat Infantryman Badge.  Service treatment records are 
negative for any evidence of treatment for symptoms of an 
acquired psychiatric disorder to include PTSD, or hepatitis 
C.

Post-service treatment records show treatment for depression 
with a history of alcohol abuse.  Treatment records show the 
Veteran was treated with anti-depression medication including 
Zoloft.  Records also show a diagnosis of and treatment for 
hepatitis C with a history of drug abuse including 
intravenous drug abuse.  See April 2003 treatment record.

In reaching a determination on whether the claims should be 
reopened, the reason for the prior denial should be 
considered.  With regard to the Veteran's claim of acquired 
psychiatric disorder to include depression and PTSD, the RO 
stated that there was no evidence of a diagnosis of PTSD on 
record and noted that the Veteran was seen for depression in 
2003, many years following service.  With regard to hepatitis 
C, the RO denied the claim on the basis that the Veteran 
showed no connection between service and hepatitis C, and the 
Veteran noted a history of risk factors including IV drug 
use, intranasal cocaine use, multiple sexual partners and use 
of prostitutes over the years.

The evidence of record since the January 2004 RO decision 
includes VA treatment records from 2004 to 2007, a January 
2005 hepatitis C questionnaire, a December 2005 letter from 
the Veteran's VA social worker, a March 2006 letter from the 
Veteran's VA physician, and transcripts from a July 2007 
hearing before a Decision Review Officer and a March 2009 
Board hearing.

Treatment records from 2004 to 2005 show treatment for 
depression and anxiety with a diagnosis of dysthymic disorder 
and rule out diagnosis of PTSD.  The records show that the 
Veteran was enrolled in a support group for his PTSD symptoms 
and was also being treated with anti-depression medication.  
The records also show continued treatment for hepatitis C.

In the January 2005 hepatitis C questionnaire, the Veteran 
noted a history of risk factors including intranasal cocaine 
use and IV drug use.

In a December 2005 letter, the Veteran's social worker 
reported, essentially, that the Veteran was reporting and 
displaying numerous clinical signs of PTSD associated with 
his experiences in combat.

In a March 2006 letter, the Veteran's VA psychiatrist 
reported that the Veteran was being treated for general 
anxiety, a mood disorder, and PTSD-like symptoms including 
hyperarousal, re-experiencing, a depressed mood, poor 
concentration and marked sensitivity to stress making it 
difficult for him to be gainfully employed.

In a July 2007 and a March 2009 hearing transcript, the 
Veteran reported combat exposure and witnessing the death of 
a friend during an explosion in Vietnam.  In March 2009, the 
Veteran also testified to exposure to blood, though he stated 
that he did not perform first aid and could not describe a 
specific incident of exposure.  The Veteran testified to a 
history of IV drug abuse after service and stated that he 
supposed that his hepatitis C was caused by his history of 
drug abuse.

With regard to the Veteran's hepatitis C claim, the 
additional medical records, while "new" to the extent that 
they were not previously of record, are not "material" in 
that they do not offer any probative evidence showing that 
the Veteran's current hepatitis C is related to service.  The 
evidence previously considered by the RO in 2004 included the 
Veteran's current diagnosis of hepatitis C and reported 
history of hepatitis C risk factors including intranasal 
cocaine abuse and IV drug abuse, but provided no evidence of 
a nexus between the hepatitis C and the Veteran's military 
service.  The additional medical records are merely 
duplicative of the evidence already received in that they 
show treatment for current hepatitis C and the Veteran's 
history of drug abuse, but again provide no nexus linking the 
hepatitis C to service.  Thus, such evidence is not both new 
and material, and is insufficient to reopen the Veteran's 
claim.

While the Veteran believes that his current hepatitis C is 
related to service, he is not competent to offer a medical 
opinion, and such statements do not provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Thus, the 
Board finds that the evidence received since the January 2004  
prior final rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hepatitis C.

Therefore, with regard to the Veteran's claim of entitlement 
to service connection for hepatitis C, the Board finds that 
the additional evidence is not new and material.  
Accordingly, a basis to reopen the claim of service 
connection has not been presented.  

The Veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his current hepatitis C is 
related to active military service.  

With regard to the Veteran's claim of an acquired psychiatric 
disorder to include depression and PTSD, the Board finds the 
new evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  The new evidence of 
record shows treatment for a cognitive disorder, including 
depression, anxiety and PTSD-like symptoms.  The evidence 
also shows receipt of the CIB and that the Veteran's combat 
stressors have been conceded.  Further, 2005 and 2006 letters 
from the Veteran's treating social worker and physician 
indicated a possible nexus between the Veteran's psychiatric 
symptomatology including PTSD-like symptoms and service.  
Therefore, the additional evidence "new" because it had not 
previously been submitted and is "material" because it 
raises a reasonable probability of substantiating the claim.  
See 38 C.F.R. § 3.156.  Therefore, the claim is reopened.  


ORDER

To the extent that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and PTSD, the appeal is granted.  

The application to reopen the claim of service connection for 
hepatitis C is denied.
REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the remaining issue on 
appeal. 

A review of the medical evidence of records shows the Veteran 
has been treated for anxiety, depression and PTSD-like 
symptoms.  The Board notes that a diagnosis of PTSD has not 
been assessed conforming to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  In this regard, the competent medical evidence 
of record acknowledges a cognitive disorder, to include 
anxiety, depression and possible PTSD, but there is no 
evidence that the Veteran's service combat stressors have 
been considered in light of his symptoms and the other 
acquired psychiatric diagnoses of record other than PTSD.

For example, a March 2006 psychological examination diagnosed 
alcohol dependence, a cognitive disorder, a mood disorder and 
anti-social personality disorder, but stated that there was 
no clear picture of PTSD symptoms because there was no 
evidence of a verifiable stressor and more importantly 
because the Veteran did not meet the symptom criteria for 
PTSD.  Other treatment records, including a January 2008 
psychological report, indicate possible PTSD, but state that 
the Veteran's symptoms may be related to non-service 
stressors such as primary support issues and economic 
concerns.  The medical evidence generally does not seem to 
consider the Veteran's conceded combat stressors as well as 
the potential relationship between the psychiatric diagnoses 
of record other than PTSD.  Therefore, the record is unclear 
as to whether the Veteran's clearly diagnosed acquired 
psychiatric disorders of record, to include anxiety and 
depression, are related to service.

In this case, the Veteran contends that he witnessed the 
death of a fellow soldier during a March 1971 explosion that 
occurred during combat.  See 2007 and 2009 hearing 
transcripts.  The Board notes that the Veteran's combat 
exposure has been conceded and therefore, his combat stressor 
has been conceded.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  Therefore, the examination reports of 
record were inadequate in that they failed to account for the 
Veteran's exposure to a combat stressor(s) in service and 
failed to express a clear opinion as to the relationship 
between the diagnoses other than PTSD and such events in 
service.  Accordingly, a new VA psychiatric examination is 
needed in order to determine whether the Veteran has an 
acquired psychiatric disorder that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
mental disorders examination to determine 
the nature and extent of all current 
psychiatric disorders and the etiology of 
such.  The examination work sheets for 
both PTSD and psychiatric disorders other 
than PTSD should be used.  If this 
requires scheduling the Veteran for two 
examinations, then he should be scheduled 
for two examinations.

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders than 
PTSD, the examiner should attempt to 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
the credible "stressors" that caused the 
disorder and the evidence upon which they 
relied to establish the existence of the 
stressor(s).

The examiner is informed that the 
Veteran's combat exposure has been 
conceded.  The record on appeal shows 
current psychiatric diagnoses other than 
PTSD to include depression and anxiety.  
The examiner is requested to specifically 
indicate:

Is it at least as likely as not (50% 
probability) that any current psychiatric 
disorder is etiologically related to the 
Veteran's military service.

If the Veteran has a diagnosis of PTSD, 
is it at least as likely as not (50% 
probability) related to a verified in-
service stressor.

The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.
        
2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures.

3.  Following the above, the AMC/RO 
should readjudicate the Veteran's 
claim.  Specifically adjudicate whether 
service connection is warranted for 
PTSD, or any other currently diagnosed 
psychiatric disorder.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


